NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY, a stock life insurance company organized under the laws of the State of Ohio, issues this Policy to you in return for the initial Premium you pay to us and your completed application. Home Office: [One Nationwide Plaza Telephone: [1-800-882-2822] Columbus, OH43215-2220] Internet [www.nationwide.com] We will provide the benefits described in this Policy, subject to its terms and conditions, including payment of the Death Benefit Proceeds upon receiving Proof of Death for the Insured while this Policy is in force and prior to the Maturity Date. If this Policy is in force and the Insured is still living on the Maturity Date, the Policy Maturity Date will automatically be extended until the death of the Insured unless you elect otherwise. The Cash Surrender Value and Death Benefit Proceeds of this Policy are based on the investment experience of the Variable Account, may increase or decrease based on the fluctuations of the net investment factor, and are not guaranteed as to fixed dollar amount.The death benefit will never be less than the Specified Amount as long as this Policy remains in force. RIGHT TO EXAMINE POLICY You may return this Policy to us within (1) 10 days after you get it, or (2) 45 days after you sign the application, or (3) 10 days after we mail or deliver the Notice of Withdrawal Right, whichever is latest.The Policy, with a written request for cancellation, must be mailed or delivered to our Home Office or to the representative who sold it to you.The returned Policy will be treated as if we never issued it, and we will pay you the amount specified by the laws of the State of Issue. We reserve the right to allocate any Premiums to a money market Sub-Account until the "Right to Examine and Cancel" period has expired.Upon expiration of the Right to Examine and Cancel period, we will allocate any Net Premiums paid according to the last direction we received from you. THIS IS A LEGAL CONTRACT BETWEEN YOU AND US, SO PLEASE READ IT CAREFULLY.IF THIS POLICY IS NOT RETURNED DURING THE RIGHT TO EXAMINE AND CANCEL PERIOD, YOU WILL BE BOUND BY ITS TERMS. Signed by us on the issue date: SecretaryPresident INDIVIDUAL FLEXIBLE PREMIUM VARIABLE ADJUSTABLE UNIVERSAL LIFE, NON-PARTICIPATING Adjustable death benefit with flexible Premiums payable until the Maturity Date while the Insured is living. Death Benefit Proceeds payable upon the death of the Insured while this Policy is in force and prior to the Maturity Date. Maturity Proceeds, if any, payable on the Maturity Date, unless it is extended. Rate Class and a Rate Type are shown in the Policy Data Pages. Non-Participating, no dividends are payable. NOTICE: Details of the variable provisions of this Policy are on pages 5, 8, 14 and 18 NWLA-410-AO(09/2007) 1 DEFINED TERMS USED IN THIS POLICY The defined terms listed below are either frequently used or have an important meaning within this Policy. Accumulation Unit– An accounting unit used to measure the Sub-Account values of the Variable Account. Attained Age– Age measured from the Policy Date.Attained Age is equal to a person's Issue Age plus the number of completed Policy Years. Beneficiary– The person or entity, such as a trust or charity, you name to receive the Death Benefit Proceeds if the Insured dies prior to the Maturity Date while this Policy is in force. Cash Surrender Value– The amount available upon Surrender of this Policy. It is equal to the Cash Value of this Policy minus any Indebtedness, applicable charges, or adjustments described in this Policy. Cash Value– The combined accumulated dollar value of the interests you purchased in the Sub-Accounts of the Variable Account, plus the values in the Fixed Account and the Policy Loan Account. Contingent Beneficiary– The person or entity, such as a trust or charity, you name to whom the Death Benefit Proceeds are payable if the Insured dies prior to the Maturity Date while this Policy is in force and no Beneficiary is living or in existence. Contingent Owner– The person or entity, such as a trust or charity, you name who becomes the Policy Owner if you die before the Insured. Death BenefitProceeds– The amount we pay upon the death of the Insured while this Policy is in force and prior to the Maturity Date. Fixed Account– An investment option which is funded by the General Account of the Company. General Account– The General Account is made up of all of our assets other than those held in any Variable Account. Indebtedness– The amount you owe to us due to a Policy loan, including principal and accrued interest. Initial Premium Investment Date– The later of the Policy Date or the date we receive the initial Premium at our Home Office address listed on the face page of this Policy. Insured– The person you name whose life is covered by this Policy and upon whose death, prior to the Maturity Date and while this Policy is in force, the Death Benefit Proceeds become payable. Issue Age–A person’s age based on their birthday nearest the Policy Date.If the last birthday was more than 182 days prior to the policy Date, their nearest birthday will be their next birthday. The Insured's Issue Age is shown in the Policy Data Pages. Maturity Date– The Policy Anniversary on which the Insured reaches Attained Age 120. Maturity Proceeds– The amount payable to you if this Policy is in force on the Maturity Date and the Insured is living.The Maturity Proceeds are equal to the Cash Surrender Value on the Maturity Date. Minimum Required Death Benefit– The lowest death benefit that will qualify this Policy as life Insurance under Section 7702 of the Internal Revenue Code. Minimum Specified Amount– The lowest Specified Amount you are permitted to have under this Policy.It is shown in the Policy Data Pages. Nationwide – Nationwide Life and Annuity Insurance Company.References to "we," "our," and "us," also mean Nationwide Life and Annuity Insurance Company. Net Amount At Risk– Is equal to the death benefit minus the Cash Value. Net Premium– The amount of each Premium payment actually applied to the Sub-Accounts or Fixed Account. Net Premium is equal to an actual gross premium less any premium load. NWLA-410-AO(09/2007) 2 Policy– The terms, conditions, benefits, and rights of the life insurance contract described in this document including the Policy Data Pages. Policy Anniversary– Each anniversary of the Policy Date.For any year in which such date does not exist (February 29th), the last day of the month will be the Policy Anniversary. Policy Date– The issue date of this Policy.It is the date this Policy takes effect subject to the payment of the Minimum Initial Premium stated in the Policy Data Pages. Policy Loan Account– The portion of the Cash Value attributable to all loans taken under this Policy plus all accumulated interest. Policy Monthaversary – The same day of the month as the Policy Date for each succeeding month.In any month where such day does not exist (e.g. 29th, 30th, and 31st), the Policy Monthaversary will be the last day of that calendar month. Policy Owner– The person or entity possessing all rights under this Policy prior to the Insured's death. The Policy Owner is named on the application unless later changed.References to "you" or "your" also mean the Policy Owner. Policy Year– Beginning with the Policy Date, each one-year period this Policy remains in force. Premium– The payments you make under this Policy.A Minimum Initial Premium, stated in the Policy Data Pages, will be required prior to this Policy taking effect. Proof of Death– A certified copy of the death certificate.If no death certificate will be issued (e.g. missing person), such other lawful evidence and documentation as permits us to make a reasonable determination as to the fact of, date, cause and manner of the death. Settlement– Payment of the Death Benefit Proceeds, Maturity Proceeds, or Cash Surrender Value. Specified Amount –The dollar amount used to determine the death benefit of the Policy.It is stated in the Policy Data Pages. State of Issue– The jurisdiction where this Policy has been issued for delivery.For purposes of this Policy, the term includes the District of Columbia, Puerto Rico and any state, territory, or possession of the United States of America. SEC– The United States Securities and Exchange Commission or its successor. Sub-Account– A division of the Variable Account corresponding to a different underlying investment option.Initial Sub-Account allocations are listed on the Policy Data Pages. Surrender– A withdrawal of Cash Surrender Value from this Policy at your request.A complete Surrender will result in payment to you of any remaining Cash Surrender Value and will end all coverage under this Policy and any attached riders.When we refer to a "partial Surrender" it means a withdrawal of a portion of the Cash Surrender Value and does not by itself terminate this Policy. Traded Date– The date on which the underlying mutual funds in an active asset allocation model, established and administered by a third-party investment professional or firm, are modified in accordance with the active asset allocation strategy of such model. Valuation Date– Each day the New York Stock Exchange and our home office are open for business, or any other day when there is enough trading in the Sub-Accounts of the Variable Account that the current net asset value of its Accumulation Units might change. If the required information for transactions you request has not been received by the time indicated on the date of your request, then the date used for valuation will be the next day the New York Stock Exchange and Nationwide's home office are open for business. Valuation Period –The interval of time between a Valuation Date and the next Valuation Date. NWLA-410-AO(09/2007) 3 Variable Account – One of our separate investment accounts into which Premiums are allocated.We may offer more than one Variable Account under this Policy. NWLA-410-AO(09/2007) 4 GENERAL POLICY PROVISION Policy References and Headings Unless the context requires otherwise, the following will apply to the references and headings in this Policy: (1) singular references will also refer to the plural and plural references will also refer to the singular; (2) when we refer to a "provision" it means the entire contents under a main heading in this Policy; and (3) when we refer to a "section," it means the entire contents under a sub-heading within a provision. Non-Participating This Policy does not participate in our earnings or surplus and does not earn or pay dividends. Entire Contract The insurance provided by this Policy is in return for the application and for Premiums paid as required in this Policy. This Policy and a copy of any attached written application, including any attached written supplemental applications together with any amendments, endorsements, or riders make up the entire contract. No statement will be used in defense of a claim under this Policy unless it is contained in a written application that is endorsed upon or attached to this Policy. The laws of the State of Issue will govern this Policy. Applications All statements in an application, in the absence of fraud, are considered representations and not warranties.In issuing this Policy, we have relied on the statements made in the application to be true and complete. Subject to the Incontestability section of this Policy, no such statement will be used to contest this Policy or deny a claim unless that statement is made in an application and is a misrepresentation that is material to our agreement to provide insurance. In the case of reinstatement, the addition of benefits by a rider, an increase of the Specified Amount, or requests for changes in underwriting classification, we rely on the statements made in the respective applications to be true and complete. Subject to the Incontestability section of this Policy, or an attached rider as applicable, no such statement shall be used to contest or deny a claim unless that statement is made in the application to reinstate, add benefits, or increase the Specified Amount and is a misrepresentation material to our agreement to provide or reinstate coverage. Alteration or Modification All changes or agreements related to this Policy must be on official forms signed by our President or Secretary. No agent of Nationwide, medical examiner, or other representative is authorized to accept risks, alter or modify contracts, or waive any of our rights or requirements. This Policy may be modified or superseded by applicable law. Other changes to this Policy may be made only if you and we agree.We will provide you with a copy of any amendment or endorsement or other document modifying this Policy. Waiver Our failure to enforce any provision of this Policy in one or more instances shall not be deemed, and may not be construed or relied upon, as a waiver of such provision. Nor shall any waiver or relinquishment of any right or power hereunder in any one or more instance be deemed, and may not be construed or relied upon as, a continuing waiver or relinquishment of that right or power at any other time or times. Effective Date of Policy Coverage The effective date of insurance coverage under this Policy is determined in the following manner: NWLA-410-AO(09/2007) 5 (1) for insurance coverage applied for in the original application and approved by us, the effective date is the Policy Date; (2) for increases or other additions to coverage, the effective date is the Policy Monthaversary on or next following our approval of your supplemental application for insurance, unless you request and we approve a different date; and (3) in the case of a reinstatement, the effective date is the Policy Monthaversary on or next following our approval of your reinstatement request, unless you request and we approve a different date. Policy Termination Coverage under this Policy, including payment of the Death Benefit Proceeds and coverage added by election of an optional rider, will terminate when: (1) you request in writing to terminate coverage under this Policy; in such instances, coverage will terminate as of the Policy Monthaversary on or next following our receipt of your written request; (2) the Insured dies; (3) this Policy reaches the Maturity Date, subject to the Policy Maturity Date Extension section; (4) subject to the Reinstatement section, this Policy lapses at the end of a grace period; or (5) you Surrender this Policy for its Cash Surrender Value. Suicide We will not pay the Death Benefit Proceeds normally payable on the Insured's death if the Insured commits suicide, while sane or insane, within two years from: (1) the Policy Date; (2) a reinstatement date; or (3) a date after the Policy Date we approve an increase in Specified Amount requiring evidence of insurability. In the case of items (1) and (2) above, we will pay an amount equal to all Premiums paid prior to the Insured's death, less any Indebtedness or partial Surrenders. In the case of item (3) above, we will not pay the portion of the Death Benefit Proceeds attributable to the Specified Amount increase, but instead will pay all cost of insurance charges attributable to such Specified Amount increase. Incontestability After this Policy has been in force during the lifetime of the Insured for two years from the Policy Date, we will not contest payment of any Death Benefit Proceeds based on the initial Specified Amount. Any increase to the Specified Amount requiring evidence of insurability will result in a new incontestability period beginning with the date the increase is effective and applicable only to the portion of the Death Benefit Proceeds attributable to the amount of the increase to the Specified Amount. After any amendment, endorsement, Specified Amount increase, or rider has been in force as part of the Policy during the lifetime of the Insured for two years, we will not contest it for any reason. After any reinstatement, we will not contest payment of the Death Benefit Proceeds for any reason after this Policy has been in force during the Insured's lifetime for two years from the reinstatement date. Misstatement of Age or Sex If the age or sex of an Insured has been misstated, all payments and benefits under this Policy will be those which the Premiums paid and/or charges deducted would purchase at the Insured's correct age or sex. If the Insured has died and it is determined there has been a misstatement in age or sex, then we will adjust NWLA-410-AO(09/2007) 6 the death benefit and Cash Value.The adjusted death benefit will be: (1) the Net Amount At Risk at the time of the Insured’s death; multiplied by (2) the ratio of the monthly cost of insurance deducted with the misstated age or sex on the Policy Monthaversary immediately preceding the Insured’s death and the monthly cost of insurance that would have been deducted using the correct age and sex on that same Policy Monthaversary; plus (3) the Cash Value at the time of Insured’s death. The Cash Value is adjusted by applying the cost of insurance charges using the correct age or sex of the Insured beginning with the Policy Date. Postponement of Payments We have the right to delay payment of the Cash Surrender Value or a Policy loan for a period permitted by law but not longer than six months after either is requested. Assignment You may be able to assign some or all of your rights under this Policy. Assignments must be made in writing and signed by you before the Maturity Date or the death of the Insured, whichever occurs first.Assignments take effect as of the date signed, unless otherwise specified by you, subject to any payments made or actions taken by us before the assignment is recorded. An assignment will not be recorded until we have received sufficient and clear direction from you on how rights under this Policy are to be divided. We may reject or not recognize assignments altering the type or character of the risk we originally assumed in issuing this Policy.Assignments will be subject to any amounts owed to us before the assignment was recorded. The interest of a Beneficiary will be subject to the rights of any assignee of record, unless the Beneficiary designation is an effective irrevocable designation. We are not responsible for the validity or tax consequences of any assignment or for any payment or other Settlement made prior to our recording of the assignment. Instructions All elections, payment requests, claims, instructions, and/or communications to us must be sent to our Home Office listed on the face page of this Policy, and received by us before we can take any action. No instructions are effective until received and recorded by us at our home office. Unless we specify otherwise, all instructions under this Policy must be received in writing, signed and dated.We only accept instructions in writing using a traditional hard-copy format, but upon mutual agreement between you and us, we will consent to the acceptance of other methods of delivering instructions, such as electronic mail, facsimile, or other appropriate agreed upon formats. For certain policy changes, such as, changes in named parties, requests for Surrender, requests for a Policy loan, requests to exchange this Policy for another plan of insurance, requests for a Policy Settlement, transfers among the Sub-Accounts of the Variable Account, allocation of future Net Premium, and death benefit claims, we will require that the request be completed on a on a form we provide. We may require a signature guarantee from a member firm of a recognized domestic stock exchange or a financial institution that is a member of the Federal Deposit Insurance Corporation for Surrender, partial Surrender, Settlement or change in ownership of this Policy. Currency Any money we pay, or that is paid to us, must be in the currency of the United States of America. Reports While this Policy is in force, we will send a report to your last known address at least once every year. It NWLA-410-AO(09/2007) 7 will show your Policy's current Specified Amount, Cash Value, Cash Surrender Value, Premiums paid, monthly minimum Premiums, Policy charges, and any outstanding Indebtedness. The report will also include any other information required by federal and/or state laws and regulations. Illustration of Benefits and Values We will provide a non-guaranteed projection of illustrative future benefits and values under this Policy at any time after the first Policy Anniversary.Your written request and payment of a service fee set by us at the time of the request will be required. The service fee will not exceed the Maximum Service Fee stated in the Policy Data Pages. Internal Revenue Code Life Insurance Qualification Test This Policy has been designed to satisfy the guideline premium/cash value corridor test or the cash value accumulation test definition of life insurance for federal income tax purposes under Section 7702 of the Internal Revenue Code, as amended.The life insurance qualification test will determine the minimum required death benefit and Premium limitations of this Policy.You may not change the life insurance qualification test on or after the issue date of this Policy. We reserve the right to refuse any Premium or decline any change that we reasonably believe would cause your Policy to fail to qualify as life insurance under the applicable tax law.This includes changing the Specified Amount, the death benefit option, and the amount of any requested partial Surrender.We also have the right to change your Policy, to require additional payments, or to make distributions from your Policy to the extent necessary to continue to qualify this Policy as life insurance. We do not give tax advice, and this section should not be construed to guarantee that your Policy will be treated as life insurance or that the tax treatment of life insurance will never be changed by future actions of any tax authority. Modified Endowment Contracts Certain policies may be or become Modified Endowment Contracts (MECs) under Section 7702A of the Internal Revenue Code, as amended.We will notify you if a requested action or Premium payment will result in your Policy becoming a MEC.We will only permit your Policy to become a MEC if you authorize it in writing. Otherwise, the requested action will be rejected and any Premium paid in excess of MEC limits will be refunded within sixty days after the end of the Policy Year in which it was received. If you request and receive a full or partial Surrender after your Policy becomes a MEC or it is later exchanged into another policy, you may have adverse income tax consequences.Nationwide and its representatives do not provide tax advice.Please consult your tax advisor to determine any tax implications. PARTIES AND INTERESTS IN THIS POLICY PROVISION Nationwide We are a stock life insurance company organized under the laws of the State of Ohio.In exchange for paying the initial Premium as required in this Policy, we provide certain benefits, including paying the Death Benefit Proceeds if the Insured dies while this Policy is in force and prior to the Maturity Date. Policy Owner You are the Policy Owner and may exercise all rights under this Policy during the lifetime of the Insured.If you die before the Insured, your estate will become the Policy Owner unless there is a named Contingent Owner or you have directed us otherwise. You name the other parties with rights and interests in this Policy. Unless otherwise provided on the Policy application or applicable change of ownership form, if there is more than one Policy Owner, all rights, title and interest in this life insurance Policy will be held jointly with right of survivorship and, all rights, title NWLA-410-AO(09/2007) 8 and interest of any Policy Owner who predeceases the Insured will vest in the surviving Policy Owner or jointly in the surviving Policy Owners, subject to the prior rights of all assignees. The signature of all Policy Owners, or their legal representatives will be required on any written instructions to exercise Policy rights. Contingent Owner You may name a Contingent Owner under this Policy at any time during the lifetime of the Insured.If you name a Contingent Owner, the Contingent Owner will become the Policy Owner if you die during the lifetime of the Insured. The Insured The Insured is the person upon whose life this Policy is issued.You may not change the Insured. Beneficiary and Contingent Beneficiary You may name one or more Beneficiaries and Contingent Beneficiaries. The right to receive payments under this Policy, including the Death Benefit Proceeds, is described in detail in the Policy Benefits and Values Provision. Unless you direct otherwise, the following will apply: (1) if more than one Beneficiary survives the Insured, each will share equally in any right to receive the Death Benefit Proceeds; (2) if no Beneficiary survives the Insured, and there is more than one Contingent Beneficiary that survives the Insured, each will share equally in any right to receive the Death Benefit Proceeds; and (3) if no Beneficiary or Contingent Beneficiary is named or none survives the Insured, then you or your estate will be entitled to receive the Death Benefit Proceeds. Changes of Named Parties and Interests Prior to the earlier of the death of the Insured or the Maturity Date, you may change the named Beneficiary, Contingent Beneficiary, and Contingent Owner, unless such party was designated irrevocable, by providing us proper notice in the proper format, as provided in the Instructions section of the General Policy Provision. A party designated as irrevocable may only be changed with that party’s written consent. You may also change the Policy Owner, but in doing so you will relinquish all rights under this Policy to the new Policy Owner. Any change of a party to this Policy will be effective as of the date signed; however, we are not liable for any actions taken or payments made until the change is received and recorded at our Home Office listed on the face page of this Policy. PREMIUM PAYMENT PROVISION Initial Premium The initial Premium is due on the Policy Date, but may be paid in advance, and will be credited on the Initial Premium Investment Date. Insurance coverage under this Policy is not effective until the initial Premium is paid. The Minimum Initial Premium is stated in the Policy Data Pages. Additional Premiums Additional Premiums may be paid at any time while this Policy is in force subject to the following limits: (1) The additional Premium is at least as great as the Minimum Additional Premium stated in the Policy Data Pages. (2) We may require evidence of insurability satisfactory to us before accepting any Premium that will increase the Net Amount At Risk. (3) We will refund any Premium that is in excess of the Premium limit that allows this Policy to qualify as a contract of life insurance under applicable tax laws. (4) We may require you to pay any existing Indebtedness under this Policy prior to accepting any additional Premiums. How Premium May Be Paid The initial Premium is payable to our Home Office listed on the face page of this Policy or to our authorized representative.Your Planned Premium Payment and Planned Premium Payment Frequency are selected by you and tell us how much and how frequently you intend to pay Premium. They are stated in the Policy Data Pages.We will send you Premium payment reminder notices according to the amount and frequency you elect. You are not required to pay the planned Premium; however, benefits and values under this Policy will differ from illustrated values if you do not. POLICY CHARGES AND DEDUCTIONS PROVISION In this provision, we describe all charges we may assess against this Policy.Each charge may include a margin for overall expenses and profit.If we assess a charge described in the sections below, the guaranteed maximum charge, and any applicable duration of the charge will be stated in the Policy Data Pages. The monthly charges other than the Mortality and Expense Risk Charge will be charged proportionately to the Cash Values in each Sub-Account and the Fixed Account, unless otherwise elected. The Mortality and Expense Risk Charge will be charged proportionately to the Cash Value in each Sub-Account only, unless otherwise elected.If a Policy Monthaversary is on a date other than a Valuation Date, any charges described in the sections below normally taken on such a Policy Monthaversary will be taken on the next Valuation Date. Premium Load We deduct a premium load from each Premium payment applied to this Policy.The premium load is assessed to reimburse us for premium taxes paid and to recover expenses related to the sale of this Policy. The Maximum Premium Load is stated in the Policy Data Pages. We may waive the premium load on the initial Premium as part of a sponsored exchange program permitted under the securities laws or rules or by order of the SEC. Mortality and Expense Risk Charge We deduct the mortality and expense risk charge on the Policy Date, or Initial Premium Investment Date, and each Policy Monthaversary thereafter. This charge compensates us for assuming risks related to guaranteeing mortality and expenses. The Maximum Mortality and Expense Risk Charge is stated in the Policy Data Pages. Administrative Charges We deduct administrative charges on the Policy Date, or Initial Premium Investment Date, and each Policy Monthaversary thereafter. We deduct an administrative charge that is a monthly flat-dollar charge. We also assess an additional administrative charge on a per $1,000 of Specified Amount basis. The Guaranteed Maximum Administrative Charge is stated in the Policy Data Pages. These charges compensate us for the costs associated with maintaining and administering this Policy.This includes providing you with confirmations, statements, accounting and record-keeping. Cost of Insurance Charge We deduct the cost of insurance charges on a per $1,000 of the Net Amount At Risk basis on the Policy Date, or Initial Premium Investment Date, and each Policy Monthaversary thereafter. A separate cost of insurance charge is established for the initial Specified Amount and each increase in the Specified Amount. If there are Specified Amount increases, then Cash Value will be considered a part of the initial Specified Amount first. NWLA-410-AO(09/2007) 9 This charge compensates us for the risk associated with underwriting the insurance protection provided to you by this Policy. This charge is calculated by multiplying the Net Amount At Risk by the cost of insurance rate for this Policy. The cost of insurance rates established are based on the issue age, sex, underwriting class, Specified Amount, and any substandard rating of the Insured at the time the initial, or increase in, Specified Amount takes effect, and on the duration since that time. We determine cost of insurance rates and changes in our rates based on our expectation as to future experience. Changes in our cost of insurance rates will be made on a uniform basis for Insured’s with policies that have been in force for the same length of time, and who are of the same issue age, sex, underwriting class, Specified Amount, and any substandard rating. These rates will never be greater than the Guaranteed Maximum Cost of Insurance Rates per $1,000 of Net Amount At Risk stated in the Policy Data Pages. Surrender Charge The Surrender charge applies if you Surrender this Policy or segment of coverage in its entirety, or if this Policy lapses.The Surrender charge compensates us in the event this Policy is Surrendered in earlier years, which prevents us from having sufficient time to recoup sales and underwriting expenses associated with issuing this Policy. Surrender charges are calculated separately for the initial Specified Amount and each increase in Specified Amount, each a segment of coverage. The amount and duration of the surrender charges for each segment of coverage are shown in the Surrender Charge Table in the Policy Data Pages. In calculating Surrender charges, partial Surrenders are treated as coming from the most recent Specified Amount increase first and then from the next most recent Specified Amount increase and so forth until finally reaching the initial Specified Amount. Policy Loan Interest Charge The difference between the interest we charge on a Policy loan and the amount we credit in interest to the Policy Loan Account, if any, is a charge that compensates us for expenses associated with offering and administering the loan. Changes In Policy Cost Factors Changes in the charges, deductions, expenses or credited interest rates we make under this Policy will be based on future changes in future expectations for all issues of this Policy for factors including, but not limited to: (1) our investment earnings; (2) mortality experience; (3) persistency experience; (4) expenses, including reinsurance expenses; and (5) taxes. Changes to cost of insurance rates will be on a uniform basis for Insureds of the same Issue Age, sex combination, rate classes, rate types, and any substandard ratings whose policies have been in force for the same length of time. Any changes we make will be determined in accordance with the state law and any procedures required to be kept on file with the applicable insurance regulator of the State of Issue. Service Fees In this Policy we describe instances where we may assess a service fee for certain actions taken at your request. The Maximum Service Fee is stated in the Policy Data Pages. When we assess a service fee, it will be for each action we take or transaction we process. For example, if we assess a service fee to process a partial Surrender, we will assess the fee on each partial Surrender. NWLA-410-AO(09/2007) 10 Service fees are taken proportionally at the time the fee is assessed from each Sub-Account in which you are invested, and the Fixed Account, unless otherwise elected. GRACE PERIOD, GUARANTEED POLICY CONTINUATION, AND REINSTATEMENT PROVISION Policy Coverage This Policy remains in force as long as the Cash Surrender Value on a Policy Monthaversary is sufficient to cover the monthly charges and deductions we assess. Otherwise, your Policy will lapse, subject to the Grace Period section and the Guaranteed Policy Continuation section. Grace Period If there is not enough Cash Surrender Value on a Policy Monthaversary to pay the monthly charges and deductions due or if Indebtedness equals or exceeds the Policy’s Cash Value minus any Surrender charges, then this Policy will enter a grace period, unless the requirements of the Guaranteed Policy Continuation section are met. When this Policy enters a grace period, we will send a notice to your last known address and any assignee of record informing you of the Policy's lapse pending status and the amount of Premium you must pay to keep this Policy in force.A grace period will last 61 days from the date we mail you the notice.During the grace period, this Policy will continue in force. When the grace period ends, this Policy and any coverage associated with it, including any elected riders, will lapse. Prior to the end of the grace period, you may take this Policy out of the grace period and prevent it from lapsing by sending us Premium at least equal to three times the amount of the most recent monthly charges and deductions or Premium sufficient to meet the requirements of the Guaranteed Policy Continuationsection, whichever is less. Guaranteed Policy Continuation This Policy provides for a guaranteed policy continuation period referred to as the Initial Death Benefit Guarantee Period. During the Initial Death Benefit Guarantee Period, we will not lapse this Policy if on each Policy Monthaversary (1) is greater than or equal to (2) where: (1) is the sum of all Premiums paid to date, including the initial Premium, minus any Indebtedness, and minus any partial Surrender amounts; and (2) is the monthly initial death benefit guarantee premium multiplied by the number of Policy Monthaversaries completed since the Policy Date including such premium for the current Policy Monthaversary. If (1) is not greater than or equal to (2) then the Guaranteed Policy Continuation section is not in effect, and the Grace Period section will apply.The Monthly Initial Death Benefit Guarantee Premium and the Initial Death Benefit Guarantee Period are stated in the Policy Data Pages. The Monthly Death Benefit Guarantee Premium may vary by Policy duration and may be affected by changes to the Policy. Reinstatement You may request to reinstate this Policy after it lapses subject to all of the following: (1) the reinstatement request is in writing and received by us within three years after the end of the most recent grace period and prior to the Maturity Date; (2) the Policy has not been surrendered for its Cash Surrender Value; (3) we may require you to provide new evidence of insurability satisfactory to us; (4) you must pay us Net Premium equal to the monthly charges and deductions that were due during the grace period prior to lapse plus three times the current monthly charges and deductions we would assess if this Policy was currently in force. This additional Premium is due the Policy Monthaversary on which we reinstate this Policy; and (5) for this Policy to be reinstated, you must either repay Indebtedness, or have the Policy reinstated with any previous Indebtedness included. When this Policy is reinstated, the Cash Value, before any Premium payments or loan payments, will be equal to the lesser of: (1) the Cash Value at the end of the most recent grace period; or (2) the amount of the Surrender charge in the Policy Year we reinstate this Policy. Unless you have provided otherwise, all amounts will be allocated based on the fund allocation factors in effect at the start of the grace period. VARIABLE ACCOUNT PROVISION About the Variable Account We may make one or more Variable Accounts available under this Policy. We established the Variable Account as a segregated investment account under the laws of the State of Ohio.The assets of the Variable Account are our property, but are not charged with the liabilities from any of our other businesses.We maintain assets that are at least equal to the reserves and other liabilities of the Variable Account and we may transfer assets exceeding the reserves and other liabilities of the Variable Account to our General Account. Variable Account assets shall be used to fund only variable policy benefits. Although assets in the Variable Account are our property, we are obligated under this Policy to make payments to you. Income, gains and losses of the Variable Account reflect its own investment experience and not ours. The Sub-Accounts The Variable Account may be divided into one or more Sub-Accounts.The available Sub-Accounts as of the Policy Date are listed in the Policy Data Pages.The Sub-Accounts invest in various underlying investment options. The underlying investment options typically include registered mutual funds but may include other types of investment options permitted by the Variable Account and applicable law. Underlying investment options available in the Variable Account are not publicly traded investment options or mutual funds, but we may offer publicly traded funds in certain contexts as long as it does not have an adverse impact on the tax treatment of this Policy. You may allocate Net Premium to any of the available Sub-Accounts, but you will be subject to any terms or conditions established by the corresponding underlying investment option in which the Sub-Account invests. Determining the Variable Account Value The Variable Account value, and your corresponding interest in it under this Policy, is determined on each Valuation Date. The value of amounts allocated to each Sub-Account is determined by multiplying the number of Accumulation Units in the Sub-Account by the Accumulation Unit value.Charges assessed by the underlying investment options are deducted each Valuation Date from their net asset value before calculating the Accumulation Unit value. When a Sub-Account is established, the Accumulation Unit value is initially set at $10 per unit.The Accumulation Unit value of the Sub-Account fluctuates based on the investment performance of the corresponding underlying investment option.Investment experience is not tied to the number of Accumulation Units, but the value of the Accumulation Units. NWLA-410-AO(09/2007) 11 Accumulation Units of a Sub-Account are added on a given Valuation Date by Net Premium or transfer allocations.Accumulation Units of a Sub-Account on a given Valuation Date are reduced by any Surrenders, transfers to other Sub-Accounts, or monthly charges or deductions described in the Policy Charges and Deductions Provision. The Net Investment Factor and Performance The investment performance of a Sub-Account is determined by the net investment factor.The net investment factor is calculated by dividing (a) by (b) where: (a) is the net asset value of the underlying investment option corresponding to the Sub-Account, plus any dividend or income distributions made by such underlying investment option plus or minus any per share charge for taxes reserved as determined by us based on the operation of the Sub-Account, for the current Valuation Date; and (b) is the net asset value of the underlying investment option determined as of the preceding Valuation Date. When the net investment factor is multiplied by the preceding Valuation Date’s Accumulation Unit value, the result is the current Valuation Date’s Accumulation Unit value. If the net investment factor is greater than 1, the Accumulation Unit value increases.If the net investment factor is less than 1, the Accumulation Unit value decreases. Cash Value and the Variable Account The Cash Value of this Policy is equal to the value attributable to this Policy in the Sub-Accounts of the Variable Account plus the value of the Fixed Account and the Policy Loan Account. The Cash Value of this Policy attributable to a Sub-Account on the Initial Premium Investment Date is equal to the portion of the initial Net Premium allocated to the Sub-Account minus monthly charges and deductions we assess in proportion to the total Net Premium invested.The number of Accumulation Units purchased in the Sub-Account on the Initial Premium Investment Date is determined by dividing the dollar value of the Net Premium allocated to the Sub-Account by the current Valuation Date’s Accumulation Unit value. The Cash Value in the Sub-Account on each subsequent Valuation Date is equal to: (1) the number of Accumulation Units on the preceding Valuation Date multiplied by the Accumulation Unit value on the current Valuation Date; plus (2) any Accumulation Units purchased by Net Premium or transfers allocated to the Sub-Account on the current Valuation Date; minus (3) any Accumulation Units cancelled by partial Surrenders or transfers out of the Sub-Account on the current Valuation Date; minus (4) any Accumulation Units cancelled by monthly charges or deductions that are due on the current Valuation Date and assessed against the Sub-Account. The number of Accumulation Units purchased or cancelled on the current Valuation Date is determined by: (1) taking the dollar value of the purchase or cancellation; and (2) dividing it by the Accumulation Unit value of the Sub-Account on the current Valuation Date. Transfers and Allocations You elect how to allocate Net Premium among the Sub-Accounts and the Fixed Account. You may change how future Net Premium will be allocated at any time while this Policy is in force by notifying us in writing at our home office. Allocations must be stated in non-fractional percentages, for example, 10% but not 10.4%. Allocations among the Sub-Accounts, together with your Fixed Account allocation, must add up to 100%. NWLA-410-AO(09/2007) 12 Generally, we permit transfers of Cash Value among the Sub-Accounts to be executed once per Valuation Date, but there are certain transfer restrictions or fees that may be imposed by the underlying investment options to which you will be subject. We may refuse, limit or restrict transfer requests, or take any other reasonable action we deem necessary with regard to certain Sub-Accounts to protect all of our Policy Owners from the negative impact of short-term trading strategies or other harmful investment practices that damage the performance of the underlying investment options.We may restrict your transaction requests if you, or a third-party acting on your behalf, are engaged in such a practice or strategy. Our failure to take action in any one or more instances with respect to these restrictions is not a waiver of our right to enforce them at a future date. Substitution of Securities If an underlying investment option is no longer available for investment by the Variable Account or if, in the judgment of our management, further investment in such underlying investment option would be inappropriate in view of the purposes of this Policy, we may substitute another underlying investment option for an underlying investment option already purchased or to be purchased in the future under this Policy. In the event of a substitution or change, we may make changes to this Policy and other policies of this class as may be necessary to reflect the substitution or change.Nothing contained in this Policy will prevent the Variable Account from purchasing other securities for other series or classes of policies or from effecting a conversion between series or classes of contracts on the basis of requests made individually by owners of such policies. Changes of Investment Policy We may materially change the investment policy of a Variable Account. If changes are made to the investment policy of a Variable account, we will first seek any required approval from the SEC, the Ohio Department of Insurance, and the Department of Insurance of the State of Issue and provide you with any required notice of the change. FIXED ACCOUNT PROVISION The Fixed Account The Fixed Account is funded by the General Account of the Company.In addition to allocating your Net Premiums to one or more of the Sub-Accounts described in the Variable Account Provision, you may direct all or part of your Net Premiums into the Fixed Account. The Fixed Account value is zero unless some or all of the Cash Value is allocated to the Fixed Account.Upon the initial allocation of Cash Value to the Fixed Account, the Fixed Account value is equal to the amount of Cash Value initially allocated. The Cash Value in the Fixed Account on each subsequent Valuation Date is equal to: (1) plus (2) plus (3) minus (4) minus (5) minus (6) where: (1) the Cash Value in the Fixed Account on the preceding Valuation Date; plus (2) any interest credited to the Fixed Account during the current Valuation Period; plus (3) any Net Premiums or other amounts allocated to the Fixed Account during the current Valuation Period; minus (4) any amounts transferred from the Fixed Account during the current Valuation Period; minus (5) the portion of any monthly deductions which are due and charged to the Fixed Account during the current Valuation Period; minus (6) any partial Surrender amounts allocated to the Fixed Account during the current Valuation Period. NWLA-410-AO(09/2007) 13 Any Cash Value allocated to the Fixed Account will be credited interest daily, based on the Fixed Account interest crediting rate. The Guaranteed Minimum Interest Crediting Rate is stated in the Policy Data Pages.Interest in excess of the minimum guaranteed rate may be credited. The current interest rate in effect at the time of transfer to the Fixed Account will be guaranteed through the end of the calendar quarter in which such transfer was made.Thereafter, any excess interest rates will be guaranteed for the following three months. Where required, we have filed our method for determining current interest rates with the Insurance Department of the State of Issue. Right to Transfer You may transfer amounts to and from the Fixed Account and the Sub-Accounts subject to the restrictions below without penalty. Our failure to exercise our rights under this section shall not be construed as a waiver of our rights. Fixed Account Restrictions We reserve the right to limit the number of transfers and the amount of Cash Value transferred to or from the Fixed Account each Policy Year.Transfers to the Fixed Account may not be made prior to the first Policy Anniversary or within 12 months of any prior transfer to the Fixed Account. We reserve the right to: · restrict transfers to the Fixed Account to 25% of the Cash Value as of close of business of the prior Valuation Date; and · refuse transfers to the Fixed Account if the Fixed Account value is greater or equal to 30% of the Cash Value. POLICY BENEFITS AND VALUES PROVISION Nonforfeiture The Cash Surrender Value, Policy Loan Account, or any other values of this Policy are equal to or greater than those set by the laws of the State of Issue. The insurance coverage provided by this Policy and any optional riders you elect, unless otherwise specified, are subject to the claims paying ability of our General Account. Continuation of Coverage Coverage under this Policy and benefits provided by any optional rider elected continue in force if Premium payments are not made, subject to the following: (1) the Grace Period, Guaranteed Policy Continuation, and Reinstatement Provision; and (2) termination of this Policy on the Maturity Date, unless extended, or in the case of an optional rider you elect, the date coverage under such rider terminates. Right of Conversion Within 24 months of the Policy Date, you may elect by written request to transfer 100% of your Cash Value allocated to the variable Sub-Accounts into the fixed investment options without regard to any restrictions otherwise applicable to such transfers. This election is irrevocable. Complete Surrender This Policy may be Surrendered for its Cash Surrender Value at any time prior to the earlier of the death of the Insured or the Maturity Date. You must submit your request for Surrender in writing, on a form we provide, to our Home Office listed on the face page of this Policy. The date of Surrender will be the date we receive your written request. We may require your Policy to be sent to us for endorsement before we pay the full Cash Surrender Value. We will determine the Cash Surrender Value as of the Valuation Date on or next following the date of Surrender. All coverage under this Policy and any elected rider ends on Surrender. NWLA-410-AO(09/2007) 14 The Cash Surrender Value will be paid in cash or according to a Settlement option you elect. We reserve the right to defer the payment of the CashSurrender Value as described in the Postponement of Payments section. Partial Surrenders A partial Surrender may be made after the first Policy Year while this Policy is in force. You must submit your request for partial Surrender in writing on a form we provide. We may also require that this Policy be sent to us for endorsement. We reserve the right to limit the number of partial Surrenders in a Policy Year to one.We reserve the right to deduct a service fee from the partial Surrender amount.The Maximum Partial Surrender Fee is stated in the Policy Data Pages. The fee imposed on a partial Surrender will not reduce the full Surrender charge applicable to this Policy. The effective date of any partial Surrender will be the Policy Monthaversary on or next following the date we approve your request.We reserve the right to defer payment of a partial Surrender as described in the Postponement of Payments sections. When a partial Surrender is made, we will reduce the Cash Value by the partial Surrender amount. We will also reduce the Specified Amount by the amount necessary to prevent an increase in the Net Amount at Risk.However, the Specified Amount reduction will not be greater than the partial Surrender amount. Any such decrease will reduce insurance in the following order: (1) against the insurance provided by the most recent Specified Amount increase; (2) against the next most recent Specified Amount increase successively; and (3) against the initial Specified Amount under the original application. We will allocate partial Surrenders among the Sub-Accounts in proportion to the Cash Value in each Sub-Account as of the partial Surrender date, unless otherwise elected.The amount of any partial Surrender is subject to the following conditions: (1) partial Surrenders may not be made prior to the first Policy Anniversary; (2) the minimum partial Surrender is $200; (3) from the Policy Date during years 2-10,the sum of all partial Surrenders in a Policy Year cannot exceed 10% of the Cash Surrender Value as of the beginning of that year; (4) after the tenth Policy Anniversary from the Policy Date, the maximum amount of a partial Surrender is the Cash Surrender Value less the greater of $500 or three monthly deductions; (5) a partial Surrender may not reduce the Specified Amount below the Minimum Specified Amount, stated in the Policy Data Pages; (6) a partial Surrender will not be permitted if in our reasonable belief, it would cause this Policy to be disqualified as a contract for life insurance under Section 7702 of the Internal Revenue Code at any time; and (7) we reserve the right to defer payment of a partial Surrender as described in the Postponement of Payments section. Partial Surrenders will be transferred from the Fixed Account only when insufficient amounts are available in the Variable Account. Then, partial Surrenders will be transferred from the Fixed Account subject to the Fixed Account Restrictions section. Policy Loans You may request a loan at any time while your Policy is in force. You must submit a written request.The loan will be made upon the sole security of the Policy and proper assignment of your Policy to us as collateral. We have the right to defer making a policy loan as described in the Postponement of Payment section. The loan date is the date we process your loan request. NWLA-410-AO(09/2007) 15 Maximum and Minimum Loans and Indebtedness The minimum loan amount is $200.We will not permit any loan that results in total Indebtedness as of the date it is requested that is greater than: (1) (1)90% of the Cash Value attributable to the Variable Account; plus (2) 100% of the Cash Value in the Fixed Account; plus (3) 100% of the Cash Value in the Policy Loan Account; minus (4) 100% of the Adjusted Sales Load Life Insurance Rider forfeiture charge (if applicable); minus (5) 100% of the Surrender charge. Processing a Loan If the requested Policy loan meets the requirements described in this section, the loan amount requested will be transferred into the Policy loan Account. The loan amount is transferred from the Variable Account in proportion to the Cash Value in each Sub-Account on the date of the loan. Loan amounts will be transferred from the Fixed Account only when insufficient amounts are available in the Variable Account. Loan Interest The loan interest charged and credited rates are stated in the Policy Data Pages. Loan Interest Charged Loan interest charged is calculated as part of Indebtedness each day and is not payable to us until: (1) a Policy Anniversary; (2) at the time a subsequent loan is requested and made; (3) at the time of a loan repayment; (4) at the time of a Policy lapse; (5) at the time of complete Surrender; or (6) upon the death of the Insured. When loan interest charged becomes payable, we transfer an amount equal to the accumulated unpaid charged interest proportionally from each of the Sub-Accounts in which you are invested, unless you request otherwise and we agree.Loan amounts will be transferred from the Fixed Account only when insufficient amounts are available in the Variable Account. The amount transferred is added to existing Indebtedness and begins accumulating interest along with the previous balance of the Policy Loan Account. Loan Interest Credited Loan interest credited is calculated as part of the Policy Loan Account each day and becomes payable in the same intervals as the loan interest charged. The amount of accumulated credited interest is added to the Cash Value and results in a purchase of Accumulation Units in the Sub-Accounts or the Fixed Account based on your current recorded allocation for any future Premium. Please see the Policy Loan Interest section of the Policy Charges and Deductions Provision for a description of how interest charges and credits result in a charge to you for the services we render in administering a loan under this Policy. Loan Repayment All or part of a Policy loan may be repaid to us at any time while this Policy is in force during the Insured's lifetime. Any payment intended as a Policy loan repayment, rather than a Premium payment, must be identified as such. Unless you request otherwise, we will allocate Policy loan repayments among the Sub-Accounts or the NWLA-410-AO(09/2007) 16 Fixed Account, based on your current recorded allocation for any future Premium. If any Indebtedness is not repaid by the earlier of the date of the Insured's death or the Maturity Date, we will reduce the amount of any Death Benefit Proceeds or Maturity Proceeds by the amount of the Indebtedness. Any Indebtedness existing at the end of a grace period may not be repaid unless and until this Policy is reinstated. Cash Value in the Policy Loan Account There is no Cash Value in the Policy Loan Account unless you take a loan.When a loan is taken, the Cash Value in the Policy Loan Account on the date of the loan is equal to the amount of the loan.On each subsequent Valuation Date, the Cash Value in the Policy Loan Account is equal to: (1) the Cash Value in the Policy Loan Account on the preceding Valuation date; plus (2) any interest credited during the current Valuation Period; plus (3) any amount transferred to the Policy Loan Account due to additional policy loans and any due and unpaid loan interest during the current Valuation Period; minus (4) loan repayments made during the current Valuation Period; minus (5) the amount of credited interest transferred from the Policy Loan Account to the Variable Account during the current Valuation Period. Policy Indebtedness and Lapse If the total Indebtedness ever equals or exceeds the Cash Value less the Surrender charge, your Policy will terminate without value, subject to the Grace Period, Guaranteed Policy Continuation section, and Reinstatement Provision. Effect of Loan Since the amount you borrow is removed from a Sub-Account or the Fixed Account, a loan will have a permanent effect on any death benefit and Cash Surrender Value of this Policy. The effect may be favorable or unfavorable.This is true whether you repay the loan or not.If not repaid, Indebtedness will reduce the amount of any Death Benefit Proceeds or Maturity Proceeds. The Death Benefit This Policy provides a death benefit upon the death of the Insured while this Policy is force and prior to the Maturity Date. You may elect one of the three death benefit options detailed below.If you do not elect a death benefit option in the application, your Policy will be issued with Death Benefit Option 1.You may change the death benefit option as provided in the Changes to the Death Benefit Option section below. The death benefit is determined based on the death benefit option in effect on the date of death of the Insured. The Death Benefit Option currently in effect is stated in the Policy Data Pages. (1) Death Benefit Option 1– Under this option, the death benefit is equal to the Specified Amount on the date of the Insured’s death. (2) Death Benefit Option 2– Under this option, the death benefit is equal to the Specified Amount plus the Cash Value on the date of the Insured’s death. (3) Death Benefit Option 3– Under this option, the death benefit is equal to the Specified Amount plus the accumulated Premium account on the date of the Insured’s death. The accumulated Premium account calculated under Death Benefit Option 3 above will never be less than zero or more than the Death Benefit Option 3 maximum increase shown in the Policy Data Pages. Subject to the preceding limitations, the accumulated Premium account is equal to: NWLA-410-AO(09/2007) 17 (1) all Premium payments applied to this Policy prior to the date of the Insured’s death; minus (2) the sum of all partial Surrenders prior to the date of the Insured’s death; plus (3) interest accumulated at the Death Benefit Option 3 Interest Rate shown in the Policy Data Pages. The death benefit will be the greater of the amount produced by the death benefit option in effect on the date of the Insured's death or the minimum required death benefit.We show the calculation for the Minimum Required Death Benefit for this Policy in the Internal Revenue Code Life Insurance Qualification Test Table section of the Policy Data Pages. Changes to the Death Benefit Option You may not change your death benefit option election to Death Benefit Option 3. If you elect to change the death benefit option, we will adjust the Specified Amount so that the Net Amount at Risk does not change due to the death benefit option change.Please note, if you change from Death Benefit Option 3 to either Death Benefit Option 1 or 2, you will not be permitted to change your election back to Death Benefit Option 3. Otherwise, you may freely elect to change the death benefit option subject to the following: (1) you may only change the death benefit option once each Policy Year; (2) a change to the death benefit option is effective the Policy Monthaversary on or next following the date we approve the request for change, unless you request and we approve a different date; (3) the death benefit option change does not reduce the Specified Amount to a level that, based on total Premiums already paid, would result in this Policy no longer qualifying under applicable law as a contract of life insurance; (4) the Cash Surrender Value after the death benefit option change is effective is sufficient to keep this Policy in force for at least three months; and (5) the death benefit option change does not reduce the Specified Amount below the Minimum Specified Amount shown in the Policy Data Pages. Specified Amount Increases and Decreases At any time after the first Policy Anniversary, you may request to increase or decrease the Specified Amount of this Policy.Your request must be in writing to our Home Office, listed on the face page of this Policy, on a form we provide. Increases in the Specified Amount are subject to the following: (1) you must provide evidence of the insurability of the Insured that is satisfactory to us; (2) the increase in the Specified Amount must be at least $50,000; (3) the Cash Surrender Value after the increase in the Specified Amount is sufficient to keep this Policy in force for at least 3 months; (4) age limits that apply to this Policy on a new issue basis apply to Specified Amount increases.For example, increases to the Specified Amount would not be permitted if the Insured’s age is greater than the maximum issue age under this Policy; (5) once we approve an increase, it takes effect on the Policy Monthaversary on or next following the date we approve the increase, unless you request and we approve a different date; NWLA-410-AO(09/2007) 18 (6) increases in the Specified Amount may require termination of the Extended Death Benefit Guarantee Rider (if applicable); (7) we may limit the right to increase the Specified Amount to one time per Policy Year; and (8) we reserve the right to discontinue Specified Amount increases at any time. Decreases in the Specified Amount are subject to the following: (1) insurance is decreased in this order: (a) against insurance provided by the most recent increase to the Specified Amount; (b) against each successive previous increase in Specified Amount; and (c) against the initial Specified Amount in effect on the Policy Date; (2) we may limit the right to decrease the Specified Amount to one time per Policy Year; (3) once we approve a decrease, it takes effect on the Policy Monthaversary on or next following the date we process your request to decrease the Specified Amount, unless you request and we approve a different date; (4) we will refuse any decrease that reduces the Specified Amount below the Minimum Specified Amount stated in the Policy Data Pages or disqualifies this Policy as a contract of life insurance under applicable law; (5) decreases in the Specified Amount may result in a corresponding decrease to the Specified Amount of additional riders; and (6) we reserve the right to discontinue Specified Amount decreases at any time. Death Benefit Proceeds We will not pay the Death Benefit Proceeds until we receive and record Proof of Death for the Insured and any other information we may reasonably require. The Death Benefit Proceeds that become payable on the death of the Insured prior to the Maturity Date are equal to: (1) the death benefit provided by the death benefit option in effect on the date of the Insured’s death; plus (2) any in force insurance coverage on the Insured’s life you elected by rider that is a part of this Policy; minus (3) Indebtedness; minus (4) any due and unpaid monthly charges and deductions accruing if this Policy is in a grace period on the date of the Insured’s death. We will pay the Death Benefit Proceeds as described in the Beneficiary and Contingent Beneficiary section of this Policy.The manner in which Death Benefit Proceeds will be paid is described in the Policy Settlement section. Death Benefit Proceeds are subject to adjustment as described in the Incontestability, Suicide, and Misstatement of Age or Sex sections of the General Policy Provision. Policy Maturity Proceeds If the Insured is alive on the Maturity Date and this Policy is in force, the Maturity Proceeds will be paid to you according to the Policy Settlement section below if you specify that you do not wish to extend the Maturity Date as described in the Policy Maturity Date Extension section. Policy Maturity Date Extension If the Insured is alive and this Policy is in force on the Maturity Date of this Policy, we will extend the Maturity Date until the death of the Insured unless you specify otherwise. When the Maturity Date is extended, the following will apply: (1) no Premium payments will be allowed after the original Maturity Date; NWLA-410-AO(09/2007) 19 (2) increases to the Specified Amount will not be permitted after the original Maturity Date; (3) death benefit option changes will not be permitted after the original Maturity Date; (4) on the original Maturity Date, 100% of the Cash Value in the Sub-Accounts will be transferred to the Fixed Account, which is funded by our General Account, and transfers out of the Fixed Account will not be permitted; (5) no further monthly deductions will be taken after the original Maturity Date.The cost of insurance charges will be zero after the original Maturity Date; and (6) the Specified Amount for Maturity Date Extension will be equal to the Specified Amount at the Insured's Attained Age 85, less items (a) and (b) where: a. is any decrease to the Specified Amount after the Insured's Attained Age 85; and b. is an adjustment for partial Surrenders taken after the Insured's Attained Age 85. The amount of the adjustment varies based on the death benefit option and the Insured's Attained Age, and is defined within the chart below: Insured’s Attained Age 86-90 91 and Older Death Benefit Option 1 Amount this Policy’s base Specified Amount is reduced due to partial Surrender Amount proportionate to the ratio of the partial Surrender to the Cash Value prior to the partial Surrender Death Benefit Option 2 or 3 0 0 Policy Settlement Policy Settlement may be made in a lump sum or by other available options listed below upon our receipt of complete instructions and any other information we may reasonably require. More than one Settlement option may be chosen. However, Settlement options other than the lump sum option may only be chosen if the total amount to be applied under an option is at least $2,000.00 and each payment is at least $20.00. While this Policy is in force and prior to the Maturity Date or the death of the Insured, whichever occurs first, you may choose, revoke, or change Settlement options at any time, subject to the limits stated above.If no Settlement option has been chosen before the death of the Insured, the party entitled to payment may choose a Settlement option or options at the time the Death Benefit Proceeds become payable.If no other Settlement option has been chosen, payment will be made in a lump sum. Settlement options must be chosen, revoked, or changed by proper written request.After an election, revocation, or change is recorded at our Home Office listed on the face page of this Policy, it will become effective as of the date it was requested; provided, however, that we will not be liable to any person for any action or payment we make prior to recording the change.We may require proof of age of any person to be paid under a Settlement option.Any change of Beneficiary prior to the effective date of the Settlement Contract will automatically revoke any Settlement option that is in effect. At the time of Policy Settlement under any Settlement option other than the lump sum option, we will issue a Settlement contract in exchange for the Policy.The effective date of the Settlement contract will be the date the Insured died, the Maturity Date, or the date the Policy is Surrendered.Payments will be made at the beginning of the selected 12, 6, 3, or 1 month interval starting with the effective date of the Settlement contract. Settlement Options Settlement option payments are not assignable.To the extent allowed by law, Settlement option payments are not subject to the claims of creditors or NWLA-410-AO(09/2007) 20 to legal process. In addition to a lump sum payment, the following Settlement options are available: (1) Life Income with Payments Guaranteed:Amounts applied to this option will be paid for a term equal to, the greater of the named payee's remaining lifetime, or the selected guarantee period of 10, 15, or 20 years.The amount payable monthly for each $1,000 applied to this option is shown in the Option 1 Table in the Policy Data Pages.Since payments are based on your lifetime, which is not a predetermined time period, once payments begin you cannot withdraw any amount. (2) Joint and Survivor Lifetime Income:Amounts applied to this option will be paid and continued during the lifetimes of the named payees, as long as either payee is living. The amount payable monthly for each $1,000 applied to this option for selected age and sex combinations is shown in the Option 2 Table in the Policy Data Pages. Amounts payable for combinations of age and sex not shown in the Option 2 Table will be furnished on request.Since payments are based on your lifetime, which is not a predetermined time period, once payments begin you cannot withdraw any amount. (3) Life Annuity:Amounts applied to this option will be paid during the lifetime of the named payee.The amount payable will be based on our current annuity purchase rates on the effective date of the Settlement Contract.Annuity purchase rates are subject to change.Upon request, we will quote the amount currently payable under this Settlement option. Since payments are based on your lifetime, which is not a predetermined time period, once payments begin you cannot withdraw any amount. (4) Any Other Option:Settlement options not set forth in this Policy may be available.You may request any other form of Settlement option, subject to our approval.The amount and period available under any other option will be determined by us. REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK NWLA-410-AO(09/2007) 21 NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY ENDORSEMENTS(Endorsements may be made only by Nationwide at our Home Office listed on the face page of this Policy)Please attach any applicable endorsements here.(Note: this section is not used as a blank endorsement). THIS PAGE INTENTIONALLY LEFT BLANK. THIS PAGE WILL BE USED FOR ENDORSEMENTS. NWLA-410-AO(09/2007) INDIVIDUAL FLEXIBLE PREMIUM VARIABLE ADJUSTABLE UNIVERSAL LIFE, NON-PARTICIPATING Adjustable death benefit with flexible Premiums payable until the Maturity Date while the Insured is living. Death Benefit Proceeds payable upon the death of the Insured while this Policy is in force and prior to the Maturity Date. Maturity Proceeds, if any, payable on the Maturity Date, unless it is extended. Rate Class and a Rate Type are shown in the Policy Data Pages. Non-Participating, no dividends are payable. NWLA-410-AO(09/2007) NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY ONE NATIONWIDE PLAZA COLUMBUS, OHIO 43215-2220 ACCIDENTAL DEATH BENEFIT RIDER PLEASE READ THIS RIDER CAREFULLY The Incontestability period of this Rider begins on the Rider Effective Date and will be different from that of the Policy if this Rider is elected after the Policy Date. General Information Regarding this Rider This Accidental Death Benefit Rider (“Rider”) is made part of the Policy to which it is attached on the Rider Effective Date. To the extent any provisions contained in this Rider are contrary to or inconsistent with those of the Policy to which it is attached the provisions of this Rider will control the Policy accordingly.Non-defined terms shall have the meaning given to them in the Policy. This Rider provides an additional death benefit on the life of the Insured under the Policy to which it is attached in the event of an accidental death.This Rider has no cash value and no loan value.This Rider does not modify the Specified Amount, or any cash, or loan values of the Policy. Defined Terms Used in this Rider The following definitions apply to coverage under this Rider. Rider Effective Date– The date coverage under this Rider commences.The Rider Effective Date will be the Policy Date unless this Rider is elected after the Policy is issued.If added by post-issue election, the Rider Effective Date will be stated in reissued Policy Data Pages. Rider Specified Amount– The dollar amount of the benefit payable on the death of the Insured.The Rider Specified Amount is stated in the Policy Data Pages unless this Rider is elected after the Policy is issued.If added by post-issue election, the Rider Specified Amount is stated in reissued Policy Data Pages. Incontestability After this Rider has been in force during the lifetime of the Insured for two years from the Rider Effective Date or a reinstatement date, we will not contest it for any reason except for nonpayment of Premiums sufficient to cover the cost of insurance for this Rider. Misstatement of Age or Sex If the age of the Insured has been misstated, the affected benefits will be adjusted. The amount of the adjusted death benefit will be (1), multiplied by (2), where: 1. is the Rider Specified Amount; and 2. is the ratio of the monthly cost of insurance applied in the policy month of death and the monthly cost of insurance that should have been applied at the true age in the policy month of death. There will be no adjustment of benefits due to a misstatement of sex. Rider Cost The monthly cost for this Rider is equal to the product of (1) times (2) times (3) times (4), where: 1. is the amount of the Accidental Death Benefit shown on the Policy Data Page; 2. is 0.001; 3. is the rate class multiple for this Rider stated in the Policy Data Pages; and 4. is the applicable rate per $1,000 based on the Insured's Attained Age which is shown in the attached table. The monthly cost for this Rider will be included in the monthly deduction from the Policy Cash Value as long as this Rider is in force. Reinstatement In the event of a lapse, this Rider may be reinstated along with, and according to the terms of, the Policy to which it is attached, so long as the Rider has not terminated, see Termination section. We will not pay any benefit under this Rider on a death occurring between the date a lapse occurs and the date of reinstatement. Risks Not Assumed We will not pay any benefit under this Rider if the Insured's death in any way results from: 1. suicide; 2. bodily or mental disease or infirmity of any kind or medical or surgical treatment of any of these; 3. infection not caused by an external visible wound which was a result of external, violent and accidental means; 4. the voluntary taking or injection of any drug unless prescribed for the Insured by a licensed physician as a medication; 5. the voluntary taking of any kind of poison or inhaling of any kind of gas or fumes, except as a result of an occupational accident; 6. travel or flight in any aircraft or spacecraft, or descent from such aircraft or spacecraft while in flight, if the Insured: a) is a pilot, officer or crew member of the craft; b) is giving or receiving aviation training or instruction; c) has any duties on or relating to such craft; or d) was being flown for the purpose of descent from such craft while in flight; 7. the Insured's commission of or attempt to commit an assault or felony; 8. voluntary participation in a riot or insurrection; 9. war or an act of war, or any type of military conflict, declared or undeclared; or 10. military service for any country at war, declared or undeclared. Examination and Autopsy We have the right to examine the body and to conduct an autopsy at our expense, unless prohibited by law. Benefits Provided by this Rider If the Insured's death is accidental, and is not a result of one of the excluded items in the Risks Not Assumed section, we will pay the Rider Specified Amount subject to the Misstatement of Age or Sex section.This amount will become payable when we receive Proof of Death for the Insured that shows the death was the direct and independent result of bodily injury caused by external, violent and accidental means while this Rider is in force.Death must occur within 90 days after sustaining the injury. Termination You may terminate this Rider by written request to us. Termination by written request will be effective the Policy Monthaversary on or next following receipt at our Home Office stated on the Policy cover page. In order to terminate this Rider, we have the right to require return of this Rider and the Policy to which it is attached for endorsement. This Rider also terminates on the earliest of the following dates: 1. The date the Policy to which this Rider is attached terminates; or 2. the Policy Anniversary on which the Insured reaches Attained Age 70. SecretaryPresident NWLA-412-AO(09/2007) 1 ACCIDENTAL DEATH BENEFIT RIDER MONTHLY RATES PER $1, ATTAINED AGE RATES PER $1,000 (Male & Female) ATTAINED AGE RATES PER $1,000 (Male & Female) 5 $0.05 35 $0.06 6 0.05 36 0.06 7 0.05 37 0.06 8 0.05 38 0.06 9 0.05 39 0.06 10 0.05 40 0.06 11 0.05 41 0.06 12 0.05 42 0.06 13 0.06 43 0.07 14 0.06 44 0.07 15 0.07 45 0.07 16 0.10 46 0.07 17 0.11 47 0.07 18 0.12 48 0.07 19 0.12 49 0.07 20 0.12 50 0.07 21 0.11 51 0.07 22 0.10 52 0.07 23 0.10 53 0.08 24 0.09 54 0.08 25 0.08 55 0.08 26 0.07 56 0.08 27 0.07 57 0.09 28 0.07 58 0.09 29 0.06 59 0.09 30 0.06 60 0.10 31 0.06 61 0.10 32 0.06 62 0.11 33 0.06 63 0.11 34 0.06 64 0.12 65 0.12 *66 0.13 *67 0.14 *68 0.15 *69 0.15 The rates shown are for a standard premium class.If this Rider is issued in a substandard premium class, the rates will be a multiple of the standard rate. *Renewal Only NWLA-412-AO(09/2007) 2 NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY ONE NATIONWIDE PLAZA Columbus, Ohio43215-2220 ADDITIONAL TERM INSURANCE RIDER (Adjustable Term Insurance - Renewable until Policy Maturity Date) PLEASE READ THIS RIDER CAREFULLY Term insurance is involved. The Suicide and Inconstestibility periods of this Rider begin on the Rider Effective Date and will be different from those of the Policyif elected after the Policy Date. General Information Regarding this Rider The Additional Term Rider (“Rider”) is made part of the Policy to which it is attached on the Rider Effective Date. The Beneficiary for this Rider is the same as the Beneficiary for the Policy. To the extent any provisions contained in this Rider are contrary to or inconsistent with those of the Policy to which it is attached the provisions of this Rider will control the Policy accordingly. Non-defined terms shall have the meaning given to them in the Policy. This Rider provides term life insurance on the Insured, in addition to the base Policy Death Benefit Proceeds upon the Insured’s Death. This Rider has no cash value and no loan value. This Rider does not modify the Specified Amount, or any cash or loan values of the policy. Defined Terms used in this Rider The following definitions apply to coverage under this Rider. Rider Effective Date – The date coverage under this Rider commences. The Rider Effective Date will be the Policy Date unless this Rider is elected after the Policy is issued. If added by post-issue election, the Rider Effective Date will be stated in newly issued Policy Data Pages. Rider Monthaversary– The same day as the Rider Effective Date in each succeeding month. Total Specified Amount - The sum of the base policy Specified Amount and the Rider Specified Amount. The Total Specified Amount is shown on the Policy Data Pages. Rider Specified Amount– The portion of the Total Specified Amount attributable to this Rider. It is shown on the Policy Data Pages. Suicide If the Insured commits suicide, while sane or insane, within two years of the Rider Effective Date, or a reinstatement date, the Rider death benefit proceeds will not be paid. Instead, this Rider will be cancelled and the cost of insurance charges deducted will be returned. Incontestability After this Rider has been in force during the lifetime of the Insured for two years from the Rider Effective Date or a reinstatement date, we will not contest it for any reason except nonpayment of premiums sufficient to cover the cost of insurance for this Rider. Misstatement of Age or Sex If the age or sex (if applicable) of the Insured has been misstated, the Rider death benefit will be adjusted.The adjusted Rider death benefit will be that which the Rider cost of insurance charge would have purchased, based on the Insured's correct age and sex (if applicable).This Rider cost of insurance charge will be determined as of the last Rider Monthaversary prior to the death of the Insured. Rider Cost The cost of insurance for this Rider is determined on a monthly basis and added to the Policy's monthly deduction as long as this Rider remains in force.The guaranteed maximum charges are listed in the Policy Data Pages. The actual charges established by Nationwide may be less than the guaranteed maximum amounts. The monthly cost of insurance charge is determined by multiplying the monthly cost of insurance rate by the Rider death benefit, described in the Rider Death Benefit section of this Rider. Monthly cost of insurance rates for this Rider will be determined by us from time to time, based on our expectations as to future experience for factors such as mortality, persistency, expenses and taxes. Any change in cost of insurance rates will be on a uniform basis for Insured’s of the same sex (if applicable), Attained Age, Total Specified Amount, rate class and rate type whose riders have been in force for the same length of time. NWLA-414-AO(09/2007) 1 Reinstatement If the Policy to which this Rider is attached is reinstated, we will also reinstate this Rider if we receive proof, satisfactory to us, that the Insured is still insurable at the same rates. Grace Period The Rider will be covered under the Guaranteed Policy Continuation section of the Policy for the first 5 policy years.This means that the Rider may lapse while the Policy and other Riders continue to stay in force due to the Guaranteed Policy Continuation section of the Policy.The conditions under which this will occur are: 1. the Policy is beyond the fifth Policy Year; 2. the Guaranteed Policy Continuation section of the Policy is in effect and the quantity, Premiums paid minus Surrenders minus Indebtedness, is greater than the Monthly Initial Death Benefit Guarantee Premium, stated in the Policy Data Pages, accumulated from the Policy Date; 3. Cash Surrender Value is negative; and 4. the Policy has an active Additional Term Insurance Rider. At this point, we will send an Additional Term Insurance Rider lapse letter and a 61 day grace period will begin.You will have to pay enough Premium to make the Cash Surrender Value to be positive to prevent this Rider from terminating. Benefits Provided by this Rider This Rider provides term life insurance on the Insured.The Insured is the person insured under the Policy to which this Rider is attached.Coverage is annually renewable to the Maturity Date of the Policy.The amount of coverage provided under this Rider varies from month to month as described below.We will pay the Rider death benefit when we receive Proof of Death for the Insured, including that death occurred while this Rider was in force. Rider Death Benefit The death benefit option chosen for the base Policy will also be the death benefit option for purposes of this Rider and calculation of the Total Specified Amount. The current death benefit option is shown on the Policy Data Pages. While this Rider is in effect, the death benefit option descriptions in the base Policy are modified by replacing the term “Specified Amount” with the term “Total Specified Amount.” The Rider's death benefit will be determined on each Policy Monthaversary in accordance with one of the following options, whichever is in effect on the date of the Insured's death.The current option in effect is stated in the Policy Data Pages. Under Death BenefitOption 1, the Rider death benefit will be equal to (a) minus (b), where: a) is the maximum of (1) and (2), where: 1) is the Total Specified Amount on the date of death; 2) is theMinimum Required Death Benefit on the date of death; and b) is the death benefit provided by the base policy to which this Rider is attached. Under Death Benefit Option 2, the Rider death benefit will be equal to (a) minus (b), where: a) is the maximum of (1) and (2), where: 1) is the Total Specified Amount plus the Cash Value on the date of death; 2) is the Minimum Required Death Benefit on the date of death; and b) is the death benefit provided by the base policy to which this Rider is attached. Under Death Benefit Option 3, the Rider death benefit will be equal to (a) minus (b), where: a) is the maximum of (1) and (2), where: 1) is the Total Specified Amount plus the Accumulated Premium Account on the date of death; 2) is theMinimum Required Death Benefit on the date of death; and b) is the death benefit provided by the base policy to which this Rider is attached. Increases and Decreases At the time of issue or at any time after issue, you may request either an increase or decrease to the Total Specified Amount. NWLA-414-AO(09/2007) 2 Any approved increase or decrease will result in a new Total Specified Amount.Your request must be in writing to our Home Office.Increases in the Total Specified Amount will require evidence of insurability satisfactory to us.Any such change will be effective on the Rider Monthaversary on or next following our approval of your request.We reserve the right to limit the number of changes to one each Policy Year.We reserve the right to disallow unscheduled increases or decreases in the first Policy Year after the issue of the Rider. The Total Specified Amount may be decreased at any time, subject to the following conditions: 1. the Total Specified Amount may not be decreased below the Minimum Specified Amount; 2. decreases that would disqualify the Policy as life insurance under Section 7702 of the Internal Revenue Code will not be permitted; 3. decreases that would cause the Policy to become a Modified Endowment Contract require written acknowledgment from the Owner; 4. decreases on Guideline Premium/Cash Value Corridor Test policies that would result in both a negative Guideline Single Premium (GSP) and a Guideline Level Premium (GLP), that is negative to the extent that the annual sum of GLPs would be negative at some time before maturity, will not be allowed. Termination You may terminate this Rider by written request to us. Such termination will be effective the Rider Monthaversary on or next following the receipt of your request. In order to terminate this Rider, we have the right to require the policy for endorsement.This Rider also terminates on the earliest of the following dates: 1. the date the policy is Surrendered or terminated; 2. subject to the Reinstatement section, the date this Policy and this Rider lapse due to insufficient cash value to pay for monthly deductions; 3. the death of the Insured; and 4. the Maturity Date of the Policy. SecretaryPresident NWLA-414-AO(09/2007) 3 NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY ONE NATIONWIDE PLAZA Columbus, Ohio43215-2220 ADJUSTED SALES LOAD LIFE INSURANCE RIDER PLEASE READ THIS RIDER CAREFULLY General Information Regarding this Rider This Adjusted Sales Load Rider (“Rider”) is made part of the Policy to which it is attached and must be elected at the time the Policy is issued. The effective date of the Rider will be the Policy Date.To the extent any provisions contained in this Rider are contrary or inconsistent with those of the Policy to which it is attached the provisions of this Rider will control the Policy accordingly. Non-defined terms will have the meaning given to them in the Policy. This Rider provides for replacement of all or part of the Premium load due under the Policy with a monthly Rider charge. This Rider has no cash value and no loan value.This Rider does not modify the Specified Amount of the Policy. Defined Terms used in this Rider The following definitions apply to coverage under this Rider. Accumulated Gross Premium - The total gross Premium, including the Initial Premium, which is paid at any time during the Rider Adjustment Period. Rider Adjustment Percentage- The percentage by which the percent of Premium loading charge will be reduced on a current basis, as stated in the Policy Data Page. Rider Adjustment Period- The number of years from the Policy Date during which the percent of Premium loading charge will be adjusted, as stated in the Policy Data Page. Rider Charge Period- The number of years from the Policy Date over which the cost for this Rider will be taken.The Maximum Rider Charge Period is stated in the Policy Data Pages. Rider Cost The monthly cost for this Rider is equal to the product of 1) times 2), where: 1. is the Accumulated Gross Premium. 2. is the charge for this Rider , shown in the Policy Data Pages; and The monthly cost for this Rider will be included in the monthly deduction from the Policy during the Rider Charge Period. Benefit This Rider replaces all or a portion of the Policy’s percent of Premium loading charge with a monthly Rider charge. The Policy’s Cash Value will be credited with an amount equal to the product of 1) times 2), where: 1. is the Rider Adjustment Percentage; and 2. is the Accumulated Gross Premium. The credit to the Policy's Cash Value will be made at the same time Net Premium is credited to the Policy's Cash Value during the Rider Adjustment Period. Forfeiture of Benefit If the Policy terminates within the first ten Policy Years, all or a portion of the amount credited to the Policy as a result of the Rider Adjustment Percentage will be subject to forfeiture. Termination This Rider will terminate on the date the Policy terminates. SecretaryPresident NWLA-415-AO(09/2007) 1 NATIONWIDE LIFE AND ANNUITY INSURANCE COMPANY ONE NATIONWIDE PLAZA COLUMBUS, OHIO 43215-2220 CHANGE OF INSURED RIDER PLEASE READ THIS RIDER CAREFULLY The Suicide and Incontestability periods of this Rider begin on the Rider Effective Date and will be different from those of the Policy if this Rider is elected after the Policy Date. General Information Regarding this Rider This Change of Insured Rider (“Rider”) is made part of the Policy to which it is attached on the Rider Effective Date. To the extent any provisions contained in this Rider are inconsistent with those of the Policy to which it is attached the provisions of this Rider will control the Policy accordingly. Non-defined terms will have the meaning given to them in the Policy. This Rider allows the Policy Owner to designate a new Insured, subject to insurability and other conditions. Invocation of this Rider requires the existence of a business relationship between the Policy Owner and both the named Insured under the Policy at the time of change and the new Insured to be named. Exercise of this right may have tax consequences. Please consult your tax advisor. This Rider does not modify the Policy’s Specified Amount, or any cash or loan values of the Policy subject to the Impact on the Policy section. Defined Terms Used in this Rider Change Date–
